259 F.2d 271
UNITED STATES of America, Appellant,v.SIOUX INDIANS OF STANDING ROCK RESERVATION et al.
No. 16062.
United States Court of Appeals Eighth Circuit.
September 15, 1958.

Appeal from the United States District Court for the District of South Dakota.
Clinton G. Richards, U. S. Atty., Sioux Falls, S. D., Horace R. Jackson, Asst. U. S. Atty., Lemmon, S. D., Perry W. Morton, Asst. Atty. Gen., and Roger P. Marquis, Atty., Department of Justice, Washington, D. C., for appellant.
Marvin J. Sonosky, Washington, D. C., for appellees.
PER CURIAM.


1
Motion of appellant to vacate judgment of District Court granted, and cause remanded to the District Court with directions to dismiss as moot.